             Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 1 of 23



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                     §
   BRAZOS LICENSING AND                            §
   DEVELOPMENT,                                    §       CIVIL ACTION NO. 6:20-cv-216
                                                   §
             Plaintiff,                            §          JURY TRIAL DEMANDED
                                                   §
   v.                                              §
                                                   §
   ZTE CORPORATION, ZTE (USA)                      §
   INC., AND ZTE (TX), INC.                        §
                                                   §
             Defendants.                           §

                               ORIGINAL COMPLAINT FOR PATENT
                                       INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”

or “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants ZTE Corporation, ZTE (USA), Inc. and ZTE (TX), Inc. (collectively “ZTE” or

“Defendants”) and alleges:

                                       NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                              THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Zhongxing Telecommunications

Equipment (abbreviated as “ZTE”) Corporation is a Chinese corporation that does business in

Texas, directly or through intermediaries, with a principal place of business at ZTE Plaza, Keji

Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen China.



                                                       1
            Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 2 of 23



       4.         On information and belief, Defendant ZTE (USA) Inc. is a New Jersey

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business in business in Richardson, Texas.

       5.         On information and belief, Defendant ZTE (TX) Inc. is a Texas corporation that

does business in Texas, directly or through intermediaries, with a principal place of business in

business in Austin, Texas.

       6.         All of the Defendants operate under and identify with the trade name “ZTE.”

Each of the Defendants may be referred to individually as a “ZTE Defendant” and, collectively,

Defendants may be referred to below as “ZTE” or as the “ZTE Defendants.”

                                  JURISDICTION AND VENUE
       7.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       8.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       9.         This Court has specific and general personal jurisdiction over each ZTE

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each ZTE

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each ZTE Defendant would not offend

traditional notions of fair play and substantial justice because ZTE has established minimum

contacts with the forum. For example, on information and belief, ZTE Defendants have

committed acts of infringement in this judicial district, by among other things, selling and

offering for sale products that infringe the asserted patent, directly or through intermediaries, as

alleged herein.



                                                       2
               Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 3 of 23



         10.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). The ZTE Defendants have committed acts of infringement and have places of

businesses in this District and/or are foreign entities for purpose of §1391. As non-limiting

examples, ZTE (TX) has maintained a place of business at 7000 N MO-PAC EXPRESSWAY

200 AUSTIN, TX 7873; and, ZTE (USA) has maintained a place of business at 6500 River Place

Blvd., Austin, TX 78730. ZTE Corporation also describes a “research-and-development center

in Austin, Texas.”1

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,489,929

         11.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         12.      On February 10, 2009, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,489,929 (“the ’929 Patent”), entitled “HARD HANDOFF

PROCEDURE FOR DEDICATED AND HIGH SPEED SHARED CHANNELS.” A true and

correct copy of the ’929 Patent is attached as Exhibit A to this Complaint.

         13.      Brazos is the owner of all rights, title, and interest in and to the ’929 Patent,

including the right to assert all causes of action arising under the ’929 Patent and the right to any

remedies for the infringement of the ’929 Patent.

         14.      ZTE makes, uses, sells, offers for sale, imports, and/or distributes, in the United

States, communication products with LTE capabilities (collectively, the “Accused Products”).

         15.      The Accused Products include the Macro Base Station (BS) series, including the

ZXSDR BS8800, ZXSDR BS8900A, ZXSDR BS8900B base stations; LTE Modules, including



1
    https://res-www.zte.com.cn/mediares/magazine/publication/tech_en/pdf/201009.pdf
                                                   3
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 4 of 23



ME3630 and ZM8620 modules; routers, including the MF279 router; and phones, including the

Axon 10 Pro, Blade 10, Blade 10 Prime, Blade A7 Prime, Blade Vantage 2, Gabb Z1, Visible

R2, ZFIVE G LTE, Avid 4, Overture 3, Blade X, Maven 3, Blade Z, and Blade X Max phones.




…




 https://www.zte.com.cn/global/products/wireless/201903111103/Macro-Base-Station-Series




                                                4
             Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 5 of 23




https://www.zteusa.com/products/m2m/zte-me3630




https://www.zteusa.com/products/all-phones/axon-10-pro.html

       16.      ZTE has deployed commercial LTE networks and built LTE trial networks for

telecom operators in North America, and opened an LTE testing laboratory in Richardson, Texas




                                                  5
                 Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 6 of 23




   https://www.zte.com.cn/global/about/news/350962.html




http://www.zte-deutschland.de/pub/endata/magazine/ztetechnologies/2009year/no11/200912/P020091222462632602444.pdf

           17.      Long Term Evolution (LTE) with Evolved Universal Terrestrial Radio Access

   Network (E-UTRAN) is a type of telecommunication system. It defines how communication

   between intermediate and/or end nodes (e.g., user equipment (UE), mobile devices, data

   terminals, and/or base stations) occurs.

           18.      The figure below shows different types of handover processes performed by the

   Accused Products, including an inter-eNodeB Handover (e.g., X2 Handover) where handover


                                                           6
             Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 7 of 23



takes place from a source base station to a target base station. An LTE product base station can

handover another LTE product to a target LTE base station.




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Pages 20-21).
       19.      LTE can offer communication between a UE (e.g., a mobile station) and a source

eNodeB (e.g., a serving base station), as depicted in the figure below.




                                                     7
             Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 8 of 23




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 113).
       20.      The UE can establish a communication link with a target eNodeB (e.g., a target

base station) after handover from an existing link with the source eNodeB. UEs (e.g., mobile

stations) monitor target eNodeBs, which control the handover process. LTE can support Intra-

MME (Mobility Management Entity)/Serving Gateway Handover which includes handover

where neither MME nor Serving Gateway changes. LTE mobility functionality is configured by

the network and is carried out by eNodeBs that are in communication with and control of UEs.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 112).
                                                  8
             Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 9 of 23



       21.      An LTE handover process can include three phases: measurement configuration

delivery, handover decision, and handover implementation. UE performs neighboring cell

measurements and sends details to a source eNodeB. Based on the measurement report from the

UE, an eNodeB can determine whether to handover the UE and selects a target cell.




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 14).

       22.      After selecting the target base station from the UE measurement report, the source

base station (e.g., the source eNodeB) can send a handover request to the target base station (e.g.,

the target eNodeB), as shown in the figure below.




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 21).



                                                      9
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 10 of 23



       23.    The source eNodeB can receive measurement reports from UE via an established

RRC connection, e.g., as shown below.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 113).

       24.    UEs can use measurement quantities such as RSRP, RSRQ, RSSI, etc. to support

mobility. These measurement quantities include signal quality values from neighboring cells and

can be provided in measurement reports to initiate handover.




                                                   10
          Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 11 of 23




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Pages 66-67).

       25.     Source eNodeBs can decide the selection of a target eNodeB on the basis of

measurement reports. After this decision, the source eNodeB initiates the establishment of a new

link between the UE and the target eNodeB by sending a Handover Request message. Resources

allocated by a source eNodeB for a UE during an existing link are released upon confirmation

of a successful handover of the UE to the target eNodeB. The confirmation can be received by

the source eNodeB from the target eNodeB in form of a UE CONTEXT RELEASE message.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 113).
       26.     A source eNodeB can decide the selection of a target eNodeB on the basis of

Measurement Reports from a UE. After this decision, a Handover Request message can be sent

to a target eNodeB with resource information required to prepare a target eNodeB for handover.

The Handover Request message can include information to prepare a target eNodeB for
                                             11
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 12 of 23



handover. The target eNodeB responds with a Handover Request Acknowledgement message to

indicate successful completion of handover preparation.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Pages 113-114).
       27.    After    completion    of    handover      preparation,   a   UE   receives   an

RRCConnectionReconfiguration message to start a handover procedure. Using resources

included in this message, the UE can establish a link to synchronize a target eNodeB.




                                                    12
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 13 of 23




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Pages 114).
       28.    Throughout an Intra-MME/Serving Gateway (“Intra-MME”) handover, a UE

maintains synchronization with only one eNodeB at any given time. Throughout such handovers,

only one eNodeB actively exchanges packet data with the UE.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 115).

       29.    After a target eNodeB synchronizes (over a new link with UE), it transmits a

Context Release message to a source eNodeB. This message informs the success of a handover

from a source eNodeB to a target eNodeB and triggers the release of resources by the source

eNodeB. In this manner, a new link is established between a UE and a target eNodeB before

releasing the existing link between a UE and a source eNodeB.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.

                                                  13
          Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 14 of 23



pdf (Page 115).

       30.     After receiving a measurement report from a UE, the source eNodeB can select a

target eNodeB for a Handover Decision (e.g., HO Decision).




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 14).

       31.     Base stations, including the Accused Products, receive a measurement report

from a UE including a list of target base stations. A source base station selects the most suitable

target base station from the said list to initiate the handover process.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 113).

       32.     A selection of a target eNodeB on the basis of a UE measurement report is known

as a Handover Decision (e.g., HO Decision), causing a determination of a handoff requirement

between a source eNodeB and a target eNodeB.




                                                       14
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 15 of 23




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 113).

       33.    After selecting a target base station from a UE measurement report, a source base

station (e.g., a source eNodeB) can send a handover request to a target base station (e.g., the

target eNodeB).




                                            Fig. 1
https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 21).


                                                     15
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 16 of 23



       34.    The source eNodeB transmits a Handover Request to a selected target eNodeB

for initiating handover preparation. The Handover Request message includes information to

prepare target eNodeB for handover.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300p.
pdf (Page 113).




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Pages 113-114).
       35.    The target eNodeB responds with a Handover Request Acknowledgement

message when the Handover preparation is completed successfully.




                                                 16
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 17 of 23




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 21).




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 22).
       36.    The Handover Request Acknowledgement message confirms a successful

handover preparation.




                                            17
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 18 of 23




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 254).
       37.    After completion of handover preparation, the source eNodeB transmits an

RRCConnectionReconfiguration message towards the UE. An RRCConnectionReconfiguration

message is a command to modify an RRC connection and includes parameters related to mobility

and resource allocation to perform handover. The UE uses this information to synchronize with the

target eNodeB.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136331/15.08.00_60/ts_136331v150800p.
pdf (Page 344).
                                              v




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 114).
       38.    The RRCConnectionReconfiguration message received by a UE includes an

uplink grant for accessing the target eNodeB. This allows the UE to perform synchronization
                                                   18
          Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 19 of 23



with the target eNodeB and access it later. In this manner, uplink synchronization for the target

base station takes place. As a result, the target eNodeB can communicate with the UE.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 114).




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Pages 114).

       39.     After successful synchronization of the UE with the target eNodeB over the new

link, the target eNodeB receives an RRCConnectionReconfigurationComplete message (or, at

least one signal over the new link) from the UE directly.




                                                     19
         Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 20 of 23




https://www.scribd.com/document/405558309/ZTE-LR14-LTE-FDD-Handover-Feature-
Guide-V3-20-30-20141225-pdf (Page 21).

       40.    The    RRCConnectionReconfigurationComplete          message    indicates    the

establishment of a new link between the UE and the target eNodeB and successful handover

from a source eNodeB to a target eNodeB.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 115).

       41.    By sending a UE CONTEXT RELEASE message, the target eNodeB informs the

success of HO to the source eNodeB and triggers the release of resources by the source eNodeB.

                                                   20
           Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 21 of 23



In this manner, a link between the UE and the source eNodeB hands off to a new link between

the UE and target eNodeB.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.08.00_60/ts_136300v150800p.
pdf (Page 115).

       42.      In view of preceding paragraphs, each and every element of at least claim 1 of the

’929 Patent is found in the Accused Products.

       43.      ZTE has and continues to directly infringe at least one claim of the ’929 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       44.      ZTE has received notice and actual or constructive knowledge of the ’929 Patent

since at least the date of service of this Complaint.

       45.      Since at least the date of service of this Complaint, through its actions, ZTE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’929 Patent throughout the United States, including within this judicial district,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

       •     https://www.zteusa.com/products/all-phones
       •     https://www.zteusa.com/support_page

                                                        21
           Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 22 of 23



       •     https://www.zte.com.cn/global/about/news/350962.html
       •     https://www.zteusa.com/products/m2m/zte-me3630
       •     https://www.zteusa.com/products/all-phones/axon-10-pro.html
       •     https://www.zte.com.cn/global/products/wireless/201903111103/Macro-Base-
             Station-Series
       •     http://www.zte-
             deutschland.de/pub/endata/magazine/ztetechnologies/2009year/no11/200912/P020
             091222462632602444.pdf

       46.      Since at least the date of service of this Complaint, through its actions, ZTE has

contributed to the infringement of the ’929 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’929 Patent. The Accused Products are

especially made or adapted for infringing the ’929 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’929 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                   REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A) Enter judgment that ZTE infringes one or more claims of the ’929 Patent literally

and/or under the doctrine of equivalents;

       (B) Enter judgment that ZTE has induced infringement and continues to induce

infringement of one or more claims of the ’929 Patent;

       (C) Enter judgment that ZTE has contributed to and continues to contribute to the

infringement of one or more claims of the ’929 Patent;

       (D) Award Brazos damages, to be paid by ZTE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the
                                                      22
          Case 6:20-cv-00216-ADA Document 1 Filed 03/24/20 Page 23 of 23



infringement by ZTE of the ’929 Patent through the date such judgment is entered in accordance

with 35 U.S.C. §284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. §284;

       (E) Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F) Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: March 24, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge

                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                     23
